         Case 7:21-cv-01034-PMH Document 16 Filed 07/12/21 Page 1 of 1


                                                                            Danielle P. Light, Esq.

                                                                            450 Seventh Ave, Suite 1408
                                                                            New York, NY 10123
                                                                            T. 212.643.6677
                                                                            F. 347.491.4048
                                                                            dlight@hasbanilight.com


July 12, 2021

VIA CM/ECF
Hon. Philip M. Halpern
U.S. District Court for the Southern District of New York
Federal Building and United States Courthouse
300 Quarropas St. Room 530
White Plains, NY 10601-4150

       RE:      Fraud Recovery Fund LLC v. George L. Noble
                Case 7:21-cv-01034
                Letter Requesting Adjournment of Conference

Dear Judge Halpern,

We represent the Plaintiff, Fraud Recovery Fund, LLC (“Plaintiff”) in the above referenced matter.
We write with consent from opposing counsel, to request an adjournment of the upcoming
conference.

The parties attended mediation on July 2, 2021 and are currently engaging in settlement
discussions. Further, the parties are scheduling another mediation session in August.

Therefore, we respectfully request that the conference scheduled for July 14, 2021, be adjourned
to a later date.

We thank the Court for its continued attention to this matter. Should the Court have any questions,
please do not hesitate to contact the undersigned.

                                                            Respectfully,

                                                            /s/ Danielle P. Light

cc:    VIA CM/ECF
       Daniel Alter Attorney at Law
       Daniel L. Alter, Esq.
       Counsel for defendant George L. Noble
       (914) 393-2388
       dsa315@mac.com
